CASE 0:20-cv-01762-DSD-ECW Doc. 1-1 Filed 08/12/20 Page 1 of 10




                                        EXHIBIT A
          CASE 0:20-cv-01762-DSD-ECW Doc. 1-1 Filed 08/12/20 Page 2 of 10



STATE OF MINNESOTA                                                           DISTRICT COURT

COUNTY OF OLMSTED                                                 THIRD JUDICIAL DISTRICT

                                                                      Case Type: Wrongful Death

 LINDA WICKERT, individually and on                         File No
 behalf of the estate of JEROME
 WICKERT                                                      . SUMMMONS
 6530 West River Road NW
 Rochester, MN 55901
                              Plaintiff,

 VS.


 FCA US LLC, formerly Chrysler Group,
 LLC
 1000 Chrysler Drive
 Auburn Hills, MI 48326
                           Defendant.




THIS SUMMONS IS DIRECTED TO THE ABOVE-NAMED DEFENDANT:

        1.     YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The
Plaintiffs Complaint against you is attached to this Summons. Do not throw these papers away.
They are official papers that affect your rights. You must respond to this lawsuit even though it
may not yet be filed with the Court, and there may be no court file number on this Summons.

        2.     YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS.
You must give or mail to the person who signed this Summons a written response called an
Answer within 20 days of the date on which you received this Summons (or 30 days if you
received this summons from the Secretary of State). You must send a copy of your Answer to
the person who signed this Summons located at: John J. Wacicman, Nilan Johnson Lewis PA,
250 Marquette Avenue South, Suite 800, Minneapolis, MN 55401.

       3.      YOU MUST RESPOND TO EACH CLAIM. The Answer is your written
response to the Plaintiffs Complaint. In your Answer you must state whether you agree or
disagree with each paragraph of the Complaint. If you believe the Plaintiff should not be given
everything asked for in the Complaint, you must say so in your Answer.

        4.      YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
SUMMONS. If you do not answer within 20 days, you will lose this case. You will not get to
tell your side of the story, and the Court may decide against you and award the Plaintiff


4823-2478-2768.1
          CASE 0:20-cv-01762-DSD-ECW Doc. 1-1 Filed 08/12/20 Page 3 of 10



everything asked for in the Complaint. If you do not want to contest the claims stated in the
Complaint, you do not need to respond. A default judgment can then be entered against you for
the relief requested in the Complaint.

        5.      LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you
do not have a lawyer, the Court Administrator may have information about places where you can
get legal assistance. Even if you cannot get legal help, you must still provide a written •
Answer to protect your rights or you may lose the case.

       6.      ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be
ordered to participate in an alternative dispute resolution process under Rule 114 of the
Minnesota General Rules of Practice. You must still send your written response to the
Complaint even if you expect to use alternative means of resolving this dispute.



 Dated: July 21, 2020                     NILAN JOHNSON LEWIS PA


                                          By:        9,W
                                                    John J. Wacicman, Reg. No. 251884
                                                    250 Marquette Avenue South, Suite 800
                                                    Minneapolis, MN 55401
                                                    (612) 305-7500 -
                                                    jwackman@nilanjohnson.com

                                          Attorneys for Plaintiff




                                                2
4823-2478-2768.1
           CASE 0:20-cv-01762-DSD-ECW Doc. 1-1 Filed 08/12/20 Page 4 of 10



STATE OF MINNESOTA                                                              DISTRICT COURT

COUNTY OF OLMSTED                                                    THIRD JUDICIAL DISTRICT

                                                                       •Case Type: Wrongful Death

  LINDA WICKERT, individually and on                            File No
  behalf of the estate of JEROME
  WICKERT                                                            COMPLAINT
  6530 West River Road NW
  Rochester, MN 55901
                               Plaintiff,

  VS.



  FCA US LLC, formerly Chrysler Group,
  LLC,
  1000 Chrysler Drive
  Auburn Hills, MI 48326

                                   Defendant.



                                            COMPLAINT

          Plaintiff Linda Wickert, individually and on behalf of the estate of Jerome Wickert files

suit against FCA US LLC, formerly Chrysler Group, LLC, and states as follows:

                                                PARTIES

          1.       Plaintiff Linda Wickert is an adult resident of Olmsted County, Minnesota. She is

the duly appointed Trustee for the next-of-kin of Jerome Wickert, and is duly authorized to bring

this action on behalf of his estate.

         2.        Defendant FCA US LLC, formerly Chrysler Group LLC ("FCA") is a Delaware

Limited Liability company with its principal place of business in Auburn Hills, Michigan, and its

registered office at CT Corporation System Inc., 1010 Dale Street North, St. Paul, MN 55117-

5603. At all. times pertinent hereto, FCA US LLC designed, developed, tested, manufactured,



4823-2478-2768.1
           CASE 0:20-cv-01762-DSD-ECW Doc. 1-1 Filed 08/12/20 Page 5 of 10



distributed and/or is legally responsible for the 2000 Chrysler Town & Country minivan that is

the subject of this lawsuit (the "subject vehicle")(S/N 1C4GP54LXYB574083).

                                        JURISDICTION AND VENUE •

          3.       The Court has subject matter jurisdiction over the claims herein under Minn. Stat.

§ 484.01, subd. 1(1) and has personal jurisdiction over the Defendant. Minn. Stat. § 543.19.

The compensatory relief sought by the Plaintiff is subject to jurisdiction of this Court and the

damages sustained and sought to be recovered exceed the minimum jurisdictional amount of this

Court.

          4.       Venue is proper in this Court under Minn. Stat. § 542.09 because the causes of

action accrued in part or in whole in Olmsted County, Minnesota, and the subject accident

occurred in Olmsted County, Minnesota.

                        GENERAL ALLEGATIONS COMMON TO ALL CLAIMS

          5.       On June 3, 2019, Jerome Wickert was operating a 2000 Chrysler Town &

Country minivan (SN 1C4GP54LXYB574083)(the "subject vehicle") on 55th Street in the City

of Rochester, Olmsted County, Minnesota.

          6.       Mr. Wickert had purchased the subject vehicle a few months before the incident

date.

         7.        As Mr. Wickert was traveling in an eastbound direction on 55th Street, his vehicle

collided with another vehicle being driven westbound on 55th Street.

         8.        During the crash, the airbags of the vehicle that collided with Mr. Wickert's

vehicle both deployed, and both individuals in that vehicle survived the crash. •




                                                    2
4823-2478-2768.1
           CASE 0:20-cv-01762-DSD-ECW Doc. 1-1 Filed 08/12/20 Page 6 of 10



          9.       During the crash, the passenger side airbag in the subject vehicle deployed, but

the airbag on the driver's side (Mr. Wickert's side) did not deploy, resulting in fatal injuries to

him.

          10.      The subject vehicle was the subject of a recall related to the driver's side airbag.

In particular, driver's side airbags on model years 1998, 1999 and 2000 Chrysler Town &

Country minivans could become disabled due to'a failure of the clock spring located in the hub

of the steering wheel.

          11.      Despite the vehicles having model years of 1998-2000, the recall was not issued

until October 2014, five to seven model years after the vehicles subject to the recall were

manufactured.

          12.      As a result of the crash, Mr. Wickert was killed. Plaintiff suffered damages in an

amount in excess of $50,000, which amount will be determined at trial. The damages include:

                   a.     Funqral and burial expenses;

                   b.     Medical expenses;

                   c.     Loss of income, benefits and inheritance;

                   d.     Loss of companionship, comfort and guidance;

                   e.     Loss of services, protection, care and assistance;

                   f.     Mental anguish;sorrow and loss of solace; and

                   g.     Pain and suffering.

                                    CLAIM I
            (STRICT LIABILITY-DESIGN, MANUFACTURING, AND WARNING)

          13.      Plaintiff incorporates and realleges paragraphs 1-12 above.

          14.      FCA (and/or a predecessor company for which it is responsible) engineered,

developed, designed, manufactured, distributed, marketed, sold or otherwise released the subject

vehicle into the stream of commerce.

                                                     3
4823-2478-2768.1
          CASE 0:20-cv-01762-DSD-ECW Doc. 1-1 Filed 08/12/20 Page 7 of 10



         15.      As engineered, developed, designed, manufactured, distributed, marketed and

sold, the subject vehicle was in an unreasonably dangerous and defective condition at the time it

was placed into the stream of commerce because, among other things, it had a defective driver's

side airbag, and other defects that failed to protect Jerome Wickert in the accident that occurred

on June 3, 2019.

         16.      The subject vehicle was in an unreasonably dangerous and defective condition

because it was sold to the public without any warnings that the driver's side airbag was defective

and otherwise not properly functioning, and that it would not deploy during reasonably

foreseeable accidents.

         17.      At the time of the accident that occurred on June 3, 2019, the subject vehicle was

in substantially the *same condition as it was when engineered, developed, designed,

manufactured, distributed, marketed and sold by Defendant or its predecessor company for

whom it is responsible.

         18.      Upon information and belief, Defendant (and/or the predecessor company for

whom it is responsible) failed to adequately test or inspect the driver's side airbag and other

vehicle defects, and also delayed the recall of the driver's side airbag for several years, which

allowed the airbag in the subject vehicle to not be repaired by prior owners.

         19.      As a result of the unreasonably dangerous and defective condition of the subject

vehicle and the failure to warn of the same, Jerome Wickert died on June 3, 2019, and Plaintiff

has sustained substantial damages as alleged above for which defendant is strictly liable under

Minnesota law.

                                             COUNT II
                                          (NEGLIGENCE)

         20.      Plaintiff incorporates and realleges paragraphs 1-19 above.


                                                   4
4823-2478-2768A
          CASE 0:20-cv-01762-DSD-ECW Doc. 1-1 Filed 08/12/20 Page 8 of 10



          21.      FCA (and/or a predecessor company for which it is responsible) engineered,

developed, designed, manufactured, distributed, marketed, sold or otherwise released the subject

vehicle into the stream of commerce and, therefore, had a duty to exercise reasonable care,

including a duty to insure that the subject vehicle did not pose an unreasonable risk of injury to

its users.

          22.      FCA (and/or a predecessor company for which it is responsible) knew or should

have known that the driver's side airbag can malfunction such that it would not deploy during

foreseeable accidents, which Can result in significant personal injuries or death, as occurred to

Jerome Wickert.

          23.      FCA (and/or a predecessor company for which it is responsible) failed to exercise

reasonable care in designing and testing the subject vehicle, and thereby failed to discover that

the driver's side airbag was defective in design or manufacture and would not deploy during

foreseeable accidents.

         24.       FCA (and/or a predecessor company for which it is responsible) also failed to

discover the defect in its airbag and/or delayed recalling the airbags, which resulted in vehicle

owners not being timely advised of the defective airbags and which resulted in airbags not being

fixed.

         25.       As a result of FCA's (and/or a predecessor company for Which it is responsible)

negligence, Jerome Wickert died in the June 3, 2019 accident, and Plaintiff sustained damages as

alleged above.

                                         COUNT III
                               (NEGLIGENCE-FAILURE TO WARN)

         26.       Plaintiff incorporates and realleges paragraphs 1-25.




                                                    5
4823-2478-2768.1
          CASE 0:20-cv-01762-DSD-ECW Doc. 1-1 Filed 08/12/20 Page 9 of 10



          27.      FCA (and/or a predecessor company for which it is responsible) engineered,

developed, designed, manufactured, distributed, marketed, sold or otherwise released the subject

vehicle into the stream of commerce and, directly promoted, advertised, and marketed the

product to the public, and therefore had a duty to warn of the risks associated with the use of the

subject vehicle.

          28.      FCA (and/or a predecessor company for which it is responsible) knew or should

have known that the driver's side airbag can malfunction, fail and/or otherwise not deploy during

foreseeable accidents, resulting in significant injuries or death to users, such as Jerome Wickert.

          29.      FCA failed to exercise reasonable care and adequately warn the public or Jerome

Wickert of the true risks of the subject vehicle, including that the driver's side airbag was

defective in design or manufacture in that it had a propensity to malfunction, fail and/or

otherwise not deploy during foreseeable accidents resulting in significant injuries or death to

users, such as Jerome Wickert.

          30.      FCA also failed to timely recall the driver's side airbags on affected vehicles,

including the subject vehicle, which, on information and belief, resulted in fewer defective

airbags being replaced, which resulted in significant injuries or deaths to users, such as Jerome

Wickert.

          31.      As a direct result of FCA's (and/or a predecessor company for which it is

responsible) negligence, Jerome Wickert died, and Plaintiff sustained damages as alleged herein.

          WHEREFORE, Plaintiff prays for Judgment against Defendant as follows:

          1. Awarding Plaintiff reasonable damages in an amount in excess of Fifty Thousand

                Dollars ($50,000);

         2. Awarding Plaintiff pre-judgment and post-judgment interest;



                                                     6
4823-2478-2768.1
          CASE 0:20-cv-01762-DSD-ECW Doc. 1-1 Filed 08/12/20 Page 10 of 10



          3. Awarding Plaintiff her costs and disbursements incurred herein; and

          4. Such other and further relief as the Court deems just and equitable.

  Dated: July 21, 2020                        NILAN JOHNSON LEWIS PA


                                              By:       P ,W
                                                        John J. Wacicman, Reg. No. 251884
                                                        250 Marquette Avenue South, Suite 800
                                                        Minneapolis, MN 55401
                                                        (612) 305-7500
                                                        jwacicman@nilanjohnson.com

                                              Attorneys for Plaintiff


                                      ACKNOWLEDGMENT
        Plaintiff LINDA WICKERT, individually and on behalf of the estate of JEROME
WICKERT, by and through her undersigned counsel, hereby acknowledges that costs,
disbursements, reasonable attorneys' fees and witness fees may be awarded to the opposing party
or parties pursuant to Minn. Stat. § 549.211 if the statute is violated.



                                               John J. Wacicman




                                                    7
4823-2478-2768.1
